              Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 1 of 7



 1   Tatyana Evgenievna Drevaleva

 2   225 41st St., Apt. 201

 3   Oakland, CA, 94611

 4   415-806-9864, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                            THE UNITED STATES DISTRICT COURT

 8                                 FOR NORTHERN CALIFORNIA

 9

10

11                                               )
                                                 )   Case No. 3:19-cv-02665-WHA
12    Tatyana E. Drevaleva                       )
                                                 )
13                                               )
                        Plaintiff,               )   Demand for Depublication of the
14                                               )
                        vs.                      )   November 07, 2019 Order that granted
15                                               )
      1) The U.S. Department of Veterans Affairs )   Defendants’ Motion to Dismiss.
16                                               )
      2) Mr. Robert Wilkie in his capacity as an )
17                                               )
         acting Secretary of the U.S. Department )   Location: Courtroom 12; 19th Floor
18                                               )
         of Veterans Affairs                     )   Judge: Hon. William Alsup
19                                               )
                         Defendants.             )
20                                               )
                                                 )
21     Facility:                                 )
                                                 )
22     West Los Angeles Medical Center           )
                                                 )
23     11301 Wilshire Blvd,                      )
                                                 )
24     Los Angeles, CA 90073                     )
                                                 )
25                                               )
                                                 )
26
27          Plaintiff Tatyana Drevaleva is demanding to depublish from the Internet the November
28   07, 2019 Order that granted Defendants’ Motion to Dismiss in case No. 3:19-cv-02665-WHA
                                             Page 1 of 4

                        Demand for Depublication; case No. 3:19-cv-02665-WHA
              Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 2 of 7



 1   from the Internet on the basis that this Order is legally invalid, and this Order may mislead

 2   thousands of other litigants and Judges. Also, this Order perverts the facts of the case and puts

 3   dirt on my good name.

 4          Signing his November 07, 2019 Order, Hon. William Alsup had no idea what he was

 5   doing. This Judge doesn’t know both the Federal statutes and the relevant case laws regarding

 6   employment discrimination in Federal Government. As an alternative, the Judge knows both

 7   Federal statutes and case laws but doesn’t want to follow them. Specifically, in his the November

 8   07, 2019 Order, Mr. Alsup applied Title II of the ADA or Section 504 of the Rehabilitation Act

 9   to employment at the Federal Government. As a result of his fraudulent tactic, Mr. Alsup applied

10   a wrong Prima Facie Case to my Disability Discrimination, Failure to Provide with Reasonable

11   Accommodations (the Rehabilitation Act of 1973) cause of action. Mr. Alsup applied the Prima

12   Facie Case that was relevant to Section 504 of the Rehabilitation Act. Mr. Alsup failed to apply

13   the correct Prima Facie Case which is applicable to Section 501 of the Rehabilitation Act. Also,

14   Mr. Alsup failed to demonstrate his knowledge of the definition “A Qualified Employee”

15   pursuant to Sch. Bd. of Nassau Cnty., Fla. v. Arline, 480 U.S. 273, 288 n.17 (1987) (citing 45

16   C.F.R. § 84.3(k)), Chalk v. U.S. Dist. Court Cent. Dist. of Cal., 840 F.2d 701, 705 (9th Cir.

17   1988) quoting Arline; and Humphrey v. Mem’l Hosp. Ass’n, 239 F.3d 1128, 1135 (9th Cir. 2001.)

18   A qualified individual is who “can perform ‘the essential functions’ of the job in question,”

19   either with or without reasonable accommodations. Also, in their Motion to Dismiss, Defendants

20   failed to describe the “Essential Function” of the job.

21          Moreover, Mr. Alsup failed to distinguish between two paths for the Plaintiff to sue the

22   Federal Government pursuant to Section 501 of the Rehabilitation Act:

23          Read Stewart v. U.S., No. C-99-4058 JCS (N.D. Cal. Oct. 10, 2000), Magistrate Judge

24   Hon, Joseph Spero, “Section 501 provides for two types of claims: 1) "non-affirmative action"

25   employment discrimination claims based upon 29 U.S.C. § 791 (g), see, e.g., Newland v. Dalton,

26   81 F.3d 904, 906 (9th Cir. 1995), and 2) claims based upon a government employer's failure to
27   reasonably accommodate an employee, as required under 29 U.S.C. § 791(b); see, e.g.,

28   Buckingham v. United States, 998 F.2d 735, 739 (9th Cir. 1993). The former category of claims
                                                 Page 2 of 4

                        Demand for Depublication; case No. 3:19-cv-02665-WHA
              Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 3 of 7



 1   are governed by the standards contained in the Americans With Disabilities Act ("ADA"), which

 2   are explicitly incorporated into 501(g). Affirmative action claims for failure to reasonably

 3   accommodate, on the other hand, are governed by the explicit terms of § 501(b) and its enacting

 4   regulations, which set out in some detail the affirmative action requirements imposed upon

 5   federal agencies. 29 U.S.C. § 791(b); 29 C.F.R. § 1614.203(b); see also Mantolete v. Bolger, 767

 6   F.2d 1416, 1422 (holding that regulations for § 501 "provide the guidelines for determining what

 7   constitutes `reasonable accommodation'").”

 8          Signing his November 07, 2019 Order, Mr. Alsup acted against his own decision in the

 9   case law Goodwin v. Potter, No. C 09-05080 WHA (N.D. Cal. Oct. 19, 2011.) In that case, Mr.

10   Alsup correctly identified that Section 501 of the Rehabilitation Act of 1973 is an exclusive

11   remedy in Federal employment. In that case, Mr. Alsup applied the correct Prima Facie Case that

12   is applicable for Section 501, and also he identified the definition of “Qualified Individual.”

13   Though, Mr. Alsup’s Order in Goodwin v. Potter is not as glowing as the Order of Hon. Judge

14   Joseph Spero in Stewart v. U.S. and not as excellent and detailed as the Findings and

15   Recommendations of Hon. Kendall J. Newman in Ward v. Vilsak, No. 2:10-cv-00376 KJM KJN

16   PS (E.D. Cal. Dec. 1, 2011.)

17          The November 07, 2019 Order also puts dirt on my good name because it accuses me in

18   intentionally “misleading” both the Minneapolis and the Los Angeles VAMC about the details of

19   the termination of my employment in 2017 from the Raymond G. Murphy VAMC. I didn’t

20   mislead any employer. The November 07, 2019 Order is a result of Mr. Alsup’s reckless

21   disregard of the facts and evidence of the case, the result of Mr. Alsup’s pure fantasy, a result of

22   Mr. Alsup’s bias and prejudice towards me as to a Pro Se Russian Plaintiff, and the result of Mr.

23   Alsup’s impartiality defending the Federal Government at all costs.

24

25          Conclusion.
26          Seems that Mr. Alsup is more concerned writing his Memoirs rather than to study the
27   case laws and to perform his direct duties as a District Judge. Mr. Alsup intentionally misapplied

28   the Rehabilitation Act to my case, and he intentionally applied the wrong Section of the
                                                Page 3 of 4

                        Demand for Depublication; case No. 3:19-cv-02665-WHA
              Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 4 of 7



 1   Rehabilitation Act and the wrong Prima Facie Case. Also, there is undisputed that Mr. Alsup was

 2   not supposed to apply any Prima Facie Case at a pleading stage. Because the November 07, 2019

 3   is fraudulent, legally invalid and factually misleading, and because it puts dirt on my good name,

 4   I am demanding to immediately depublish this Order.

 5

 6          I declare under penalty of perjury and under the Federal laws that the foregoing is true

 7   and correct and that this verification was executed on this 26th day of November, 2019 at

 8   Oakland, California.

 9

10          Respectfully submitted,

11
            Date: November 26, 2019                      Sign Name:
12

13                                                       Print Name: Tatyana E. Drevaleva

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               Page 4 of 4

                       Demand for Depublication; case No. 3:19-cv-02665-WHA
    Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 5 of 7




Attachment.
Drevaleva v. Department of Veterans Affairs et
al., No. 3:19-cv-02665-WHA online.
Drevaleva v. U.S. Department of Veterans Affairs et al, No. 3:2019cv0266...   https://law.justia.com/cases/federal/district-courts/california/candce/3:2...
                             Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 6 of 7




               Drevaleva v. U.S. Department of
               Veterans Affairs et al, No.
               3:2019cv02665 - Document 38 (N.D.
               Cal. 2019)
               Court Description: ORDER GRANTING MOTION TO DISMISS by Judge William Alsup
               [granting 25 Motion to Dismiss]. (whasec, COURT STAFF) (Filed on 11/7/2019)


                                                                                                                     Download PDF




1 of 3                                                                                                                             11/26/2019, 11:17 PM
Drevaleva v. U.S. Department of Veterans Affairs et al, No. 3:2019cv0266...   https://law.justia.com/cases/federal/district-courts/california/candce/3:2...
                             Case 3:19-cv-02665-WHA Document 45 Filed 11/26/19 Page 7 of 7



                                                                                      100%                              1 /6




2 of 3                                                                                                                             11/26/2019, 11:17 PM
